Citation Nr: 0307973	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  00-02 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to November 
1972.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In January 2003, the Board undertook additional evidentiary 
development of this case pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) codified at 
38 C.F.R. § 19.9(a)(2) (2002).  The development requested by 
the Board was accomplished.  Specifically, VA mental 
disorders examination was completed in February 2003.  The 
report of that examination has been associated with the 
veteran's VA claims folder.  In addition, VA outpatient 
treatment reports dated through November 2002 were obtained 
by the veteran and associated with the claims file.  

A letter was sent to the veteran, with a copy to his 
representative, in March 2003 providing him with a copy of 
the February 2003 VA examination report and soliciting 
additional evidence and argument.  Separate responses were 
received from the veteran and his representative in March 
2003 which have been associated with the veteran's claims 
folder and reviewed by the Board.  The Board will proceed to 
a disposition of this appeal.

Issue not on appeal

A claim seeking entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU) under 38 C.F.R. § 4.16 was raised 
directly to the Board by the veteran's representative in the 
Brief in Support of Claim dated in March 2002 and the 
Supplemental Brief dated in March 2003.  It does not appear 
that the TDIU claim has been presented to, or adjudicated by, 
the RO.

The Board is of course aware that a claim for TDIU is 
"merely an alternative way to obtain a total disability 
rating without being rated 100 percent disabled under the 
rating schedule."  See Norris v. West, 12 Vet. App. 413, 421 
(1999).  Moreover, the Board is aware that a separate, formal 
claim is not required in cases like this one where an 
informal claim for TDIU has been reasonably raised.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001 (July 6, 2001) [further expansion on the 
concept of when an informal claim for TDIU has been 
submitted].  The representative's March 2002 and March 2003 
briefs in support of the veteran's claim include citations to 
Roberson and clearly constitute informal claims for TDIU 
within the meaning of 38 C.F.R. § 3.155(c) [regulation 
governing requirements for informal claim].

Nevertheless, because the veteran's claim for TDIU has not 
been previously addressed or considered by the RO, it must be 
referred to the RO for appropriate action.  The Board is an 
appellate body and as such lacks jurisdiction to adjudicate 
the TDIU claim because such claim has not been adjudicated by 
the RO, timely appealed by the veteran with a notice of 
disagreement (NOD), and following issuance of a statement of 
the case (SOC), timely perfected with the filing of a 
substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C. § 7105, the filing of a NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA]. 

The Board further finds that the recently raised TDIU claim 
is not inextricably intertwined with the appealed issue of 
entitlement to an increased schedular rating for PTSD.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].  Claims are intertwined only if the RO would 
have to reexamine the merits of any denied claim which is 
pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto.  See Parker 
v. Brown, 7 Vet. App. 116 (1994) [issue of an increased 
rating for veteran's back injury, though related, was not 
inextricably intertwined with issue of unemployability raised 
in claim for TDIU that was referred to regional office].  

The Board observes in passing that although the outcome of 
the increased rating claim currently before the Board is not 
dependent on resolution of the TDIU claim, the reverse would 
not necessarily be true.  In any event, the veteran's 
recently raised claim of entitlement to TDIU is referred to 
the RO for appropriate action, including proper consideration 
of the Board's decision herein.


FINDING OF FACT

The veteran's PTSD has been manifested by a depressed mood, 
frequent suicidal ideations, episodes of violent behavior 
towards self, occasional neglect of self-care, and overall 
impaired day-to-day functioning, especially at work, due to 
frequent intrusive thoughts, poor concentration, and low 
motivation, causing social and occupational deficiencies in 
most areas since the November 20, 1997, effective date of the 
award of service connection.


CONCLUSION OF LAW

The veteran's PTSD is 70 percent disabling from October 20, 
1997, pursuant to the schedular criteria.  38 U.S.C.A. § 1155 
(West Supp. 2002); 38 C.F.R. § 4.130, Diagnostic Code 9440 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  
When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim.

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.    

The RO outlined the evidence generally needed to support the 
veteran's claim in a letter dated in February 1998.  In 
addition, the veteran was notified of the pertinent law and 
regulations governing increased ratings for PTSD under the 
amended rating criteria and the need to submit additional 
evidence concerning his claim by the January 2000 statement 
of the case (SOC).

Crucially, in a January 2003 letter, the Board specifically 
notified the veteran that he could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated him for his PTSD 
since the date of his original claim (October 1997). 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim seeking an 
increased rating for his PTSD.

(iii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.

The record shows that pursuant to the Board's development 
memorandum of January 2003, the veteran was afforded a VA 
examination in February 2003 to address the severity of his 
PTSD.  The record also shows that evidence development 
efforts were completed pursuant to the Board's January 2003 
memorandum. VA outpatient treatment reports dated through 
November 2002 were obtained directly from the veteran, who is 
a current VA employee.  The veteran was provided notice of 
the completed development action as to the February 2003 VA 
examination in a letter from the Board dated in March 2003.  
In addition, all known and available service, private and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  The veteran does not appear to 
contend that additional evidence that is pertinent exists and 
needs to be obtained.

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claim.  He 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  However, 
he indicated in the January 2000 Form 9 that he did not want 
a hearing before the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Increased disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity, viewed in light of the entire relevant 
medical history.  38 U.S.C.A. § 1155 (West Supp. 2002); 38 
C.F.R. § 4.1 (2002); see also Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).

Separate diagnostic codes identify the various disabilities; 
the percentage ratings are intended to represent average 
impairment in earning capacity resulting from these 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 3.321(a), 4.1.  Moreover, the 
evaluation of a disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. 
§ 4.2 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific schedular criteria - PTSD

The VA Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders. See 61 Fed. Reg. 52695 
(Oct. 8, 1996) [codified at 38 C.F.R. § 4.130].  Effective 
November 7, 1996, all mental disorders are rated under the 
same criteria, the "General Rating Formula for Mental 
Disorders". 

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the veteran's claim of entitlement to 
service connection for PTSD was not filed until November 
1997.  Accordingly, only the current version of the 
regulation is applicable.  The regulation reads as follows:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress; or, symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (2002).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
The evaluation must be based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a) (2002).  

Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2002).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) [DSM-IV].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. 
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of DSM-IV for rating purposes].

Analysis

Preliminary considerations

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently rated 50 percent 
disabling.  The veteran was awarded a 30 percent rating from 
the date of his initial claim, November 20, 1997, and the 50 
percent rating has been assigned effective October 8, 1999. 

The veteran's increased rating claim arises from the filing 
of a timely notice of disagreement in September 1998 in 
response to the RO's assignment of an original disability 
rating of 10 for PTSD in its June 1998 rating decision.  The 
10 percent disability rating for the veteran's PTSD was 
assigned effective from November 20, 1997, the date of 
original claim.  The RO subsequently assigned a 30 percent 
rating  effective November 20, 1997 and a 50 percent rating 
effective October 8, 1999.
 
It appears the RO construed the September 1998 communication 
from the veteran's representative as a new claim seeking an 
increased rating for PTSD rather than as a NOD.  However, the 
veteran's statement clearly expressed dissatisfaction with 
the 10 percent rating in a timely manner and is therefore a 
NOD.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 2.200, 2.201, 
3.302.   See also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) [VA's statutory duty to assist means that VA must 
liberally read all documents or oral testimony submitted to 
include all issues presented].  
The Board finds that the increased rating claim has been 
continuously prosecuted from the date of the original claim.  
Accordingly, the Board will consider whether there is any 
basis to award increased or "staged" ratings at any 
pertinent time from the date of claim, which is November 20, 
1997.  See Fenderson v. West, 12 Vet. App. 119 (1999), 
discussed above.

Because the veteran has been advised by the rating decisions 
and statement of the case of the pertinent schedular 
criteria, and has been awarded staged ratings by the RO, the 
Board finds that it may proceed to a disposition without 
further delay.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses a question that has not been addressed by RO, it 
must consider whether claimant has been given adequate notice 
of need to submit evidence or argument on that question and 
an opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether 
claimant has been prejudiced thereby].

Schedular rating

The Board has carefully reviewed the pertinent medical 
evidence of record, which includes reports of VA mental 
disorders examinations conducted in April 1998, October 1998 
and February 2003; the report of a private psychiatric 
evaluation conducted in October 1999; and the reports of VA 
social work clinic notes dated in 2000-01.  The Board has 
also taken into consideration statements made by or on behalf 
of the veteran.  

It appears from the evidence of record that the veteran's 
PTSD has been manifested by a chronically depressed mood, 
fairly frequent suicidal ideations (but without plan), 
episodes of violent behavior towards himself (wrecked car, 
ran head into wall, stabbed himself with butcher knife, and 
struck himself in the head with lead pipe during fight with 
wife), occasional neglect of self-care, and overall impaired 
day-to-day functioning, especially at work (he is a nurse's 
aide at a VA facility).  The veteran's difficulties due to 
his service-connected PTSD also include frequent intrusive 
thoughts, poor concentration, low motivation and resulting 
long-term difficulties maintaining satisfactory job 
performance and effective relationships with fellow employees 
and his supervisors.  Additionally, these records reflect a 
history of increasing hypervigilence, hyperstartle response, 
and resulting poor sleep, all of which is due to the PTSD.

There is of record a jointly-signed statement dated in August 
1998 from a VA readjustment counseling therapist and a VA 
staff psychiatrist, which clearly indicates that the veteran 
has a considerable degree of impairment at work due to his 
PTSD symptoms.

The Board has also reviewed the GAF scores documented in the 
veteran's medical records.  These GAF scores fairly 
consistently range closer to the "serious" level of 
impairment (45-55) than the less frequent instances where he 
received GAF scores of 60 for his PTSD.

The evidence, taken as a whole, persuades the Board that 
under the veteran's PTSD has caused impairment that could be 
described as significant with respect to both social and 
occupational deficiencies in most areas from the date of 
claim.  In this regard, the Board accords significant 
probative value to the statement prepared in August 1998 by 
the VA counseling therapist and psychiatrist,  Their findings 
were directly focused on the veteran's occupational 
impairment and appear to be consistent with the other 
evidence of record.  In looking at the entire record, it is 
clear that the veteran has had many problems at work over the 
years and has needed to compensate in a variety of ways, such 
as taking frequent sick leave and working under a structured 
environment which provides allowances for his psychiatric 
problems.

The Board is also persuaded that an increased disability 
rating is warranted in this case by the private psychiatric 
evaluation of October 1999, which was extremely thorough in 
preparation and analysis of the veteran's symptoms, and based 
thereon, reflected a much lower GAF score (about 42) than is 
frequently reported in the more summary VA social work notes.  
Accordingly, the Board finds that a 70 percent rating is 
warranted for the veteran's service-connected PTSD.

The Board further concludes that the preponderance of the 
evidence is against an evaluation greater than 70 percent.  
The record reflects that the veteran is able to maintain his 
employment at VA despite PTSD related problems.  It is clear 
that some of the reason for his ability to function in a full 
time employment environment is   due to the structure of the 
job, which provides a fair degree of tolerance for his 
psychiatric impairment.  Nonetheless, the Board views his 
employment as a significant factor in rating the disability.  

Moreover, while there are a few instances of documented 
neglect of self-care and the above-cited episodes of self-
hurting, the evidence on the whole does not reflect symptoms 
demonstrating "gross" psychiatric impairment in  thought 
processes or communication, persistent delusions or 
hallucinations, inappropriate behavior, persistent danger of 
hurting self or others, disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name have not been documented.  In the Board's judgment, 
the evidence shows that his PTSD has consistently been 
manifested by less than total psychiatric impairment.  The 
veteran has a chronically depressed mood and has certain 
impaired day-to-day functioning at work due to frequent 
intrusive thoughts, poor concentration, and low motivation.  
Although these problems are undoubtedly causing him 
difficulty maintaining effective relationships with fellow 
employees and his supervisors, they are not productive of 
total psychiatric impairment.

In short, the Board does not believe that the rating criteria 
for a 100 percent schedular rating have been met.  The Board 
is of course cognizant of the provisions of  38 C.F.R. § 4.21 
(2002) [it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases].   See also Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].
An overview of the veteran's reported symptomatology, in the 
Board's judgment, does not disclose symptoms of such level of 
severity as to approximate total social and industrial 
impairment.  Indeed, neither the veteran or his 
representative appear to contend impairment at such a 
profound level, and there is nothing in the appellate record 
that demonstrates that the veteran is impaired to such a 
degree that he is totally impaired occupationally and 
socially.  

The GAF scores described above further support the Board's 
conclusion.  The medical reports show that these scores 
ranged from 42-60.  In reviewing the evidence, the Board 
finds that a fair number of the veteran's GAF scores fall in 
the range of what is characterized as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job), especially the ones which the Board finds 
more probative, as noted above.  However, the 70 percent 
rating which the Board has assigned contemplates precisely 
such symptoms, which are productive of compensates 
deficiencies in most areas of occupational and social 
impairment.  

The veteran's GAF scores, when read together with all the 
pertinent evidence, do not show that his PTSD is productive 
of total social and occupational impairment.  The Board 
observes in passing that it appears GAF scores in the 30s and 
lower  approximate the VA rating criteria for a 100 percent 
rating.
 
Fenderson considerations

A review of the record convinces the Board that the level of 
disability attributable to the veteran's PTSD has not varied 
appreciably since he filed his initial claim of entitlement 
to service connection on November 20, 1997.  Although as 
indicated above various clinical evaluations resulted in 
varying GAF scores over the appeal period, it does not appear 
that the veteran's PTSD symptomatology has not changed to any 
considerable degree.  In particular, there is no evidence of 
record that the veteran's PTSD has approximated that which 
would call for a 100 percent rating at any time during this 
period.  Accordingly, the Board will assign a 70 percent 
rating effective from the date of the initial claim, November 
20, 1997.     


ORDER

A 70 percent rating for PTSD is granted effective from the 
date of claim, November 20, 1997, subject to the controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

